DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Applicant’s Preliminary Amendment filed March 28, 2020 is presented for examination. Claims 1-14 are pending. Claims 1 and 4 are an independent claim. This Office Action is Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kusumoto US Patent Application Publication No. 2015/0279884.

Referring to claim 1, Kusumoto teaches an optical sensor [photodiode 60 of fig. 1A; 0082] comprising: 
a thin film transistor [transistors formed using semiconductor thin film, 0004]; and 
a PIN diode [thin film PIN photodiode 60 of fig. 1A; 0105] on a surface of a drain of the thin film transistor [drain of transistor 52 of fig. 1A; 0138], wherein a material of a P region of the PIN diode, a material of an I region of the PIN diode, and a material of an N region of the PIN diode respectively comprise oxides [N-type semiconductor layer 63, I-type semiconductor layer 62, and P-type semiconductor layer 61of fig. 1A, 0105 comprise oxides, 0103; 0205; clm 1]. 

Referring to claim 4, Kusumoto teaches the invention substantially as claimed, manufacturing a thin film transistor comprising a gate, a source, and a drain [source, drain, gate, 0017; 0078; 0092-0096]; and forming a P region, an I region, and an N region of a PIN diode on a surface of the drain by using oxides [N-type semiconductor layer 63, I-type semiconductor layer 62, and P-type semiconductor layer 61of fig. 1A, 0105 comprise oxides, 0103; 0205; clm 1]. 

Referring to claim 2, Kusumoto teaches the invention substantially as claimed, wherein the material of the P region of the PIN diode comprises a P-type oxide, wherein the material of the I region of the PIN diode comprises IGZO, wherein the material of the N region of the PIN 

Referring to claim 3, Kusumoto teaches the invention substantially as claimed, wherein the P-type oxide comprises at least one of Cu2O or SnO [Copper Cu, 0328]. 

Referring to claim 5, Kusumoto teaches the invention substantially as claimed, wherein forming the P region, the I region, and the N region of the PIN diode on the surface of the drain by using oxides comprises: depositing a first IGZO layer of the N region, a second IGZO layer of the I region, and a P-type oxide layer of the P region on the surface of the drain sequentially, wherein an oxygen content of the first IGZO layer of the N region is lower than an oxygen content of the second IGZO layer of the I region; and patterning the first IGZO layer of the N region, the second IGZO layer of the I region, and the P-type oxide layer of the P region to form the PIN diode [0401-0408]. 

Referring to claim 6, Kusumoto teaches the invention substantially as claimed, wherein the P-type oxide comprises at least one of Cu2O or SnO [Copper Cu, 0328]. 

Referring to claim 7, Kusumoto teaches the invention substantially as claimed, wherein before patterning the first IGZO layer of the N region, the second IGZO layer of the I region, and the P-type oxide layer of the P region to form the PIN diode, the method further comprises: depositing a first transparent conductive layer on the P-type oxide layer of the P region [PIN 

Referring to claim 8, Kusumoto teaches the invention substantially as claimed, comprising a display device [0433-0438].

Referring to claims 10-14, all limitations of these claims have been addressed in the analysis of claims 1-8 above, and these claims are rejected on that basis.

Allowable Subject Matter
Referring to claim 9, the limitations of a black matrix on the thin film transistor; a color film on the PIN diode and partially covering the black matrix; an organic cover layer on the black matrix and the color film; a spacer layer on the organic cover layer; an auxiliary electrode on the spacer layer; and a transparent cathode on the organic cover layer, the spacer layer, and the auxiliary electrode, taken together with other limitations of claims 1 and 8 above, have not been disclosed in the prior art of record. Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THUY N PARDO/Primary Examiner, Art Unit 2691